Title: [Diary entry: 21 February 1786]
From: Washington, George
To: 

 Tuesday 21st. Thermometer at 40 in the Morning—40 at Noon and 38 at N. Clear, with the wind pretty fresh at No. West in the forenoon calm afterwards. A Mr. McPherson of Alexandria came & returned before dinner. His business was, to communicate the desires of a Neighbourhood in Berkeley County, to build a School & Meeting House on some Land of mine there, leased to one . My answer was, that if the tenant’s consent could be obtained, and the spot chosen was upon the exterior of my Land, so as that no damage would result from Roads &ca. to it, mine should not be wanting. Colo. Carrington, Doctr. Brown, and a Mr. Scott of Maryland (a liver with Colo. Fitzhugh) also Mr. Lawe. Washington (of this County) came here to dinner; all of whom except Colo. Carrington went away after it. In the evening Mr. Crawford and his wife—child and nurse came in and stayed all night.